Citation Nr: 1420270	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an extraschedular rating for radiculopathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously before the Board in September 2009, and was remanded for further development.  In March 2010, the RO increased the Veteran's disability rating for left lower extremity from 10 percent to 60 percent, and for the right lower extremity from 10 percent to 20 percent, both effective December 14, 2009.

In a July 2010 Decision, the Board granted an initial disability rating of 20 percent for both the left and right lower extremity disabilities, effective August 31, 2006, but denied a rating in excess of 20 percent for the right lower extremity and in excess of 60 percent of the left lower extremity, effective December 14, 2009.  The issues of entitlement to an extraschedular rating for radiculopathy of the right and left lower extremity and entitlement to a total disability rating based on individual unemployability (TDIU) were remanded for further development.

On remand, the RO granted entitlement to TDIU.  The Veteran has not challenged the effective date assigned for this award.  The issue of entitlement to an extraschedular rating for radiculopathy of the left and right lower extremities is returned to the Board.  

The issue of entitlement to special monthly compensation for loss of use of the left lower extremity has been raised by the representative's May 2010 and March 2012 Informal Hearing Presentations, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board has already considered the Veteran's claim for entitlement to an increased schedular rating for radiculopathy of the right and left lower extremities, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board must also consider the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the Veteran raised them, including § 3.321(b)(1), which governs extraschedular ratings.  

In its July 2010 Decision, the Board found that the evidence of record suggested such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The Board found that the Veteran's service-connected radiculopathy of the right and left lower extremities affects his employability in ways not contemplated by the ratings schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing VAOPGCPREC 6-96 (Aug. 16, 1996)).  In light of the above, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) were satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the matter for referral of the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's radiculopathy of the right and left lower extremities.  See 38 C.F.R. § 3.321(b).

Unfortunately, the matter was never referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, as the Board instructed in its July 2010 Remand.  The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter is again remanded for compliance with the Board's instructions.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's radiculopathy of the right and left lower extremities.  See 38 C.F.R. § 3.321(b).

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

